                           Case 4:20-cv-08256-JSW Document 24 Filed 12/11/20 Page 1 of 2



                    1    JOSEPH P. MCMONIGLE, Bar No. 66811
                         JOHN B. SULLIVAN, Bar No. 238306
                    2    DAVID S. MCMONIGLE, Bar No. 258980
                         SYDNEY E. ALLEN, Bar No. 315407
                    3    LONG & LEVIT LLP
                         465 California Street, Suite 500
                    4    San Francisco, California 94104
                         Telephone:     (415) 397-2222
                    5    Facsimile:     (415) 397-6392
                         Email:         jmcmonigle@longlevit.com
                    6                   jsullivan@longlevit.com
                                        dmcmonigle@longlevit.com
                    7                   sallen@longlevit.com

                    8    Attorneys for Respondent
                         HOSIE RICE LLP
                    9
                                                       UNITED STATES DISTRICT COURT
                  10
                                                    NORTHERN DISTRICT OF CALIFORNIA
                  11

                  12
                         SPACE DATA CORPORATION,                           Case No. 4:20-CV-08256-JSW
                  13
                                            Petitioner,                    STIPULATION RE: ALTERNATIVE
                  14                                                       BRIEFING SCHEDULE FOR
                                v.                                         PETITIONER SPACE DATA
                  15                                                       CORPORATION’S AMENDED PETITION
                         HOSIE RICE LLP,                                   TO VACATE ARIBITRATION AWARD
                  16
                                            Respondent.                    Action Filed: November 23, 2020
                  17

                  18

                  19            Respondent HOSIE RICE LLP and Petitioner SPACE DATA CORPORATION hereby

                  20     request an alternative briefing schedule as it relates to Hosie Rice’s deadline to respond to the

                  21     Amended Petition to Vacate the Arbitration Award filed on November 27, 2020.

                  22            The parties agree that Hosie Rice LLP’s deadline to respond to the Amended Petition to

                  23     Vacate the award will be extended to January 8, 2021. Space Data’s deadline to file and serve its

                  24     reply brief will be Friday, January 22, 2021.

                  25            IT IS HEREBY STIPULATED BETWEEN THE PARTIES, by and through their

                  26     attorneys of record.

                  27

                  28
LONG & LEVIT LLP                                                                          STIPULATION RE: ALTERNATNATIVE
465 CALIFORNIA STREET,
      5TH FLOOR                                                                                        BRIEFING SCHEDULE
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                 CASE NO. 4:20-CV-08256-JSW
                            Case 4:20-cv-08256-JSW Document 24 Filed 12/11/20 Page 2 of 2



                    1    Dated: December 11, 2020                             LONG & LEVIT LLP

                    2

                    3                                                         By:
                                                                                    JOSEPH P. MCMONIGLE
                    4                                                               JOHN B. SULLIVAN
                                                                                    DAVID S. MCMONIGLE
                    5                                                               Attorneys for Claimant
                                                                                    HOSIE RICE LLP
                    6

                    7    Dated: December 11, 2020                             STINSON LLP
                    8

                    9                                                         By:/s/ Eric C. Liebeler
                                                                                 ERIC C. LIEBELER
                  10                                                             Attorney for Petitioner SPACE DATA
                                                                                 CORPORATION
                  11

                  12                                     FILER’S ATTESTATION
                  13              Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, John B. Sullivan, attest that
                  14     concurrence in the filing of this document has been obtained.
                  15

                  16                                                             ____________________________________
                  17                                                             JOHN B. SULLIVAN
                  18     4846-3348-5524, v. 3


                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LONG & LEVIT LLP                                                                            STIPULATION RE: ALTERNATNATIVE
465 CALIFORNIA STREET,
      5TH FLOOR                                                           -2-                            BRIEFING SCHEDULE
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                                                                   CASE NO. 4:20-CV-08256-JSW
